Citation Nr: 0602227	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-00 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for migraine headaches 
secondary to 
service-connected tinnitus.





ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1997 to 
September 2001.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

Since the evidence needs to be further developed before 
deciding this appeal, this case is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

Service connection may be established on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(a) (2005).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under § 3.310(a).  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

A preliminary review of the claims file indicates that 
elements (1) and (2) have been satisfied.  That is to say, 
there are medical reports showing a current diagnosis of 
headaches.  Further, service connection is in effect for 
tinnitus evaluated as 
10-percent disabling.  

As to element (3), however, there no medical evidence 
currently on file attributing the veteran's headaches to his 
service-connected tinnitus.  On the contrary, a VA examiner 
stated in December 2003 that the veteran's headaches are more 
than likely unrelated to his tinnitus.  While this opinion 
denied any nexus between the headaches and the service-
connected tinnitus, it failed to address the issue of 
aggravation - which is also a consideration under the Allen 
holding and § 3.310(a).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Return the veteran's claims folder to 
the December 2003 hearing examiner (at 
Eastern Virginia Ear, Nose & Throat 
Specialists) and ask that he provide a 
supplemental report indicating whether it 
is at least as likely as not the 
veteran's headaches have been chronically 
aggravated by his service-connected 
tinnitus.  (Note:  the prior opinion only 
indicated the headaches are not 
proximately due to or the result of the 
service-connected tinnitus; there was no 
mention or discussion of the issue of 
aggravation, which also need be 
considered).  If the December 2003 
examiner is not available, the veteran's 
claims folder should be referred to 
another qualified physician to render an 
opinion as to aggravation.

2.  Then readjudicate the veteran's claim 
for secondary service connection for 
migraine headaches in light of the 
supplemental opinion and any other 
additional evidence obtained.  If 
benefits are not granted to his 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him 
an opportunity to respond to it before 
returning the case to the Board for 
further appellate consideration.



The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate disposition warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

